On Petition for Rehearing.
In support of their petition for rehearing, counsel for appellees contend that we have ignored sec. 10 of our Bill of Rights, which provides, in substance, that in suits and prosecutions for libel, the truth thereof may be given in evidence, and that the jury, under the direction of the court, shall determine the law and the facts. This is inconsistent with the position assumed by counsel in their original brief; but aside from this, the question of the applicability *Page 249 
of the section of the Bill of Rights referred to has not been in any wise determined. The question does not appear to have been raised below; it was not urged upon our attention in the original brief; and we have not expressed any opinion whatever on that subject.
The petition for a rehearing is denied.
Rehearing denied July 5, A.D. 1910. *Page 569